         Case 1:20-cv-01778-RCL Document 9-2 Filed 09/17/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CAMPAIGN LEGAL CENTER,

                        Plaintiff,

                v.                                   Civil Action No. 20-cv-01778-RCL

 FEDERAL ELECTION COMMISSION,

                        Defendant.


                       DECLARATION OF RICHARD A. GRAHAM

       Pursuant to 28 U.S.C. § 1746, I, Richard A. Graham, declare as follows:

       1.       I am Legal Counsel at Campaign Legal Center (“CLC”) and counsel for Plaintiff

in this case. I am over 18 years of age, and the testimony set forth in this Declaration is based on

first-hand knowledge about which I could and would testify competently in open court if called

upon to do so. This Declaration is submitted in support of Plaintiff’s Motion for Default Judgment.

       2.       Plaintiff CLC is a nonpartisan, nonprofit 501(c)(3) organization based in

Washington, D.C., whose mission is to protect and strengthen the U.S. democratic process through

research, education, litigation, and other legal advocacy. CLC participates in judicial and

administrative matters throughout the nation regarding campaign finance, voting rights,

redistricting, and government ethics issues. CLC’s work on campaign finance-related issues,

including public education, litigation, administrative advocacy and enforcement, and legislative

reform efforts, depends on accurate reporting of federal election contributions and expenditures

as required by statute. This work is obstructed where, as here, campaign finance information

subject to mandatory disclosure under the Federal Election Campaign Act (“FECA”) is not



                                                 1
          Case 1:20-cv-01778-RCL Document 9-2 Filed 09/17/20 Page 2 of 3




publicly available.

         3.     On June 30, 2020, Plaintiff CLC filed a complaint against the Federal Election

Commission (“FEC”) for declaratory and injunctive relief under FECA, 52 U.S.C.

§ 30109(a)(8)(A), challenging the FEC’s failure to act on an administrative complaint that CLC

filed with the FEC against Iowa Values on December 19, 2019. A true and accurate copy of

Plaintiff’s administrative complaint is attached to Plaintiff’s Motion for Default Judgment as

Exhibit 1.

         4.     CLC completed service of the complaint in this action on July 1, 2020. See ECF

No. 5.

         5.     Pursuant to Rule 12(a)(2) of the Federal Rules of Civil Procedure, Defendant FEC

had sixty days from the date of service to answer or otherwise respond to Plaintiff’s complaint;

Defendant’s responsive pleading was due by August 30, 2020. See ECF No. 5. No extension to

this filing deadline has been requested by the FEC or granted by this Court.

         6.     On September 8, 2020, Plaintiff CLC filed an Affidavit in Support of Default

against Defendant FEC. See ECF No. 6.

         7.     On September 13, 2020, the Clerk of Court filed an Entry of Default against the

FEC. See ECF No. 7.

         8.     As of the date of this filing, Defendant FEC has failed to answer or otherwise

respond to Plaintiff’s complaint, as required by the Federal Rules of Civil Procedure, and it remains

in default. Plaintiff has not received any further communications from the FEC regarding this

matter since the agency acknowledged receipt of CLC’s administrative complaint on December

27, 2019.




                                                 2
         Case 1:20-cv-01778-RCL Document 9-2 Filed 09/17/20 Page 3 of 3




        9.      Attached as Exhibit 2 to Plaintiff’s Motion for Default Judgment is a true and

accurate copy of the letter Plaintiff received from the FEC, dated December 27, 2019,

acknowledging receipt of Plaintiff’s administrative complaint and designating it MUR 7674.

        10.     Plaintiff CLC has incurred costs, as defined under 28 U.S.C. § 1920, in the amount

of $400 in bringing this action. See ECF No. 1 (docket text showing receipt of payment for filing

fee).


I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 17, 2020, at Washington, District of Columbia.

                                                              /s/ Richard A. Graham
                                                              Richard A. Graham




                                                  3
